     Case 2:19-cv-01751-JAM-KJN Document 77 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TEVIN LEE HARRIS,                               No. 2: 19-cv-1751 JAM KJN P
12                        Plaintiff,
13             v.                                        ORDER
14       R. VALENCIA, et al.,
15                        Defendant.
16

17            On August 16, 2021, plaintiff filed objections to the magistrate judge’s order filed August

18   4, 2021 denying plaintiff’s motion to compel. (ECF Nos. 74, 74.) The undersigned construes

19   plaintiff’s objections as a request for reconsideration. Pursuant to E.D. Local Rule 303(f), a

20   magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to law.” Id. Upon

21   review of the entire file, the court finds that it does not appear that the magistrate judge’s ruling

22   was clearly erroneous or contrary to law.1

23
     1
        In the motion to compel, filed June 21, 2021, plaintiff requested that defendant provide him
24   with his medical and mental health records, C-file records and Unit Health Records. The
     magistrate judge denied the motion to compel as premature because plaintiff failed to serve
25   defendant with a request for production of documents regarding these records before filing the
26   motion to compel. In the request for reconsideration, plaintiff argues that he requested the
     records from defendant in interrogatories served on July 20, 2021. If plaintiff is dissatisfied with
27   defendant’s response to his interrogatories, he may file a separate motion to compel. However, as
     the magistrate judge advised plaintiff, documents should be requested in a request for production
28   of documents.
                                                       1
     Case 2:19-cv-01751-JAM-KJN Document 77 Filed 09/03/21 Page 2 of 2


 1          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the
 2   magistrate judge filed August 4, 2021 is affirmed.
 3

 4
     Dated: September 3, 2021                       /s/ John A. Mendez
 5
                                                    THE HONORABLE JOHN A. MENDEZ
 6                                                  UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
